Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the "Agreement") is made as of
September 28, 2007 (the "Effective Date"), by and between National Tax Credit
Investors II, a California limited partnership ("NTCI II"), and National Tax
Credit, Inc. II, a California corporation (together with NTCI II, each an
"Assignor" and, collectively, "Assignors"); Germantown Management Company, Inc.,
a Arkansas corporation ("General Partner"'); and James E, Lindsey, an
individual, Walter L. Harber, an individual, Gary S. Cuozzo, an individual,
Edward Calhoun, an individual (each an "Assignee" and, collectively, "Assignees"
and together with each of Assignors and General Partner, each a "Party," and as
the context requires, any two or more, collectively, the "Parties"), with
reference to the following:

A.

Germantown Limited Partnership (the "Partnership") was formed as a limited
partnership under the laws of the State of Arkansas and is being governed
pursuant to an Amended and Restated Certificate and Agreement of Limited
Partnership, dated as of September 12, 1991, as amended (collectively, the
"Amended Partnership Agreement") (any capitalized word or phrase used but not
defined herein shall have the meaning set forth in the Amended Partnership
Agreement).

B.

General Partner is the general partner of the Partnership and Assignors are the
limited partners of the Partnership.

C.

Assignors have agreed to assign all of their interests in the Partnership to
Assignees and withdraw from the Partnership, Assignees have agreed to acquire
such interests and General Partner has consented to such assignment and
assumption, all pursuant to the terms of this Agreement.

NOW THEREFORE, in consideration of the mutual promises and for such other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.

Assignment and Assumption. Effective as of the "Closing Date" (as hereinafter
defined):

1.1

Effective as of the "Closing" (as hereinafter defined)

(a)

Each Assignor hereby assigns to Assignees 100% of such Assignor's interest in
the Partnership, including, without limitation, all profits, losses, Cash from
Operations, surplus cash from a Disposition or Partial Disposition of
Partnership Property, and rights to any fees and distributions (such limited
partnership interest in the Partnership is hereinafter referred to as the
"Interest" and together with the Interest of the other Assignor, collectively,
the "Interests"); and

(b)

Assignees assume and agree to perform all of the obligations of Assignors under
the Amended Partnership Agreement.

12 In consideration for the assignments of the Interests as herein provided, at
the Closing Assignees shall pay to Assignors an aggregate amount (the "Payment")
equal to $1,533,632.00. The Payment shall be treated as a direct acquisition of
the Interests. Each Assignor covenants and agrees that such sum shall be
received in full satisfaction of all obligations and liabilities due such
Assignor in connection with or in any manner arising out of the Partnership, the
Project or any other assets owned by the Partnership. The Payment shall be made
by federal funds wired pursuant to instructions from Assignors.

2.

Releases.

2.1 Except for the representations and warranties of Assignors set forth in this
Agreement and the "Amendment" (as hereinafter defined"), each of the
Partnership, General Partner and each Assignee, for itself and for and on behalf
of its partners, members, directors, officers, employees, servants, agents,
representatives, administrators, assigns, and attorneys, and on behalf of the
Partnership (collectively, the "Partnership Parties"), hereby releases, waives
and relinquishes all actions, causes of action, claims and demands whatsoever,
at law or in equity, and damages (collectively, "Claims") that any of the
Partnership Parties has or allegedly has against either or both Assignors and/or
their respective partners, members, directors, officers, employees, servants,
agents, representatives, administrators, assigns, and attorneys (collectively,
the "NTCI Parties") from the beginning of time up to and including the Closing
Date.

2.2 Except for the representations and warranties of General Partner and the
obligations of Assignees set forth in this Agreement and the Amendment, each
Assignor, for itself and the other NTCI Parties, hereby releases, waives,
relinquishes all Claims that Assignor has or allegedly has against the
Partnership Parties, or any of them, from the beginning of time up to and
including the Closing Date. This release is meant to include, by way of example
and not limitation, all claims arising from or related to the management and
operation of the Apartment Complex and the Partnership.

2.3

Assignors, General Partner and Assignees each acknowledges that it is familiar
with Section 1542 of the Civil Code of the State of California, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Assignors, for themselves and the other NTCI Parties, and each of General
Partner and each Assignee, for itself and the other Partnership Parties, waives
and relinquishes any right or benefit which either has or may have under Section
1542 of the Civil Code of the State of California or any similar statute under
the laws of the State of Arkansas to the full extent that each may lawfully
waive all rights and benefits pertaining to the matters set forth herein. In
connection with such waiver and relinquishment, Assignors, General Partner and
Assignees each acknowledges that it is aware that it may hereafter discover
facts in addition to or different from those which it now knows or believes to
be true with respect to the subject matter of this Agreement, but it is the
intention of Assignors, General Partner and Assignees hereby to fully, finally,
and forever settle and release all disputes and differences, known and unknown,
suspected and unsuspected, which now exist, may exist or hereafter have existed
between them, and in furtherance of such intention, the release herein given
shall be and remain in effect as a full and complete general mutual release
notwithstanding the discovery or existence of any such additional or different
facts.

3. Closing. The closing of the transactions contemplated by this Agreement (the
"Closing") shall occur no later than September 28, 2007 (the "Closing Date"). In
the event the Closing does not occur on or before the Closing Date, this
Agreement shall terminate

automatically without the necessity of any further action on the part of either
of the Parties unless the Parties otherwise agree in writing.

4.

Representations and Warranties.

4.1 As a material inducement to General Partner and Assignees entering into this
Agreement, each Assignor hereby represents and warrants to Assignees the
following are true and correct as of the Effective Date, and which warranties
and representations shall survive the Effective Date and the withdrawal of
Assignors from the Partnership:

(a)

Each Assignor is the owner of its Interest and the Interest is not subject to
any lien, pledge or encumbrance of any nature whatsoever and Assignee shall
acquire the same free of any rights or claims thereto by any other party
claiming by, through or under such Assignor.

(b)

The execution and delivery of this Agreement by Assignors and the performance of
the transactions contemplated herein have been duly authorized by all requisite
corporate and partnership proceedings and assuming the due and proper execution
and delivery by Assignees and General Partner, this Agreement is binding upon
and enforceable against Assignor in accordance with its terms.

4.2 As a material inducement to Assignors entering into this Agreement, each
Assignee hereby represents and warrants to Assignors that assuming the due and
proper execution and delivery by Assignors, this Agreement is binding upon and
enforceable against such Assignee in accordance with its terms. The foregoing
representation and warranty is true and correct as of the Effective Date and
shall survive the Effective Date and the withdrawal Assignors from the
Partnership.

5.

Indemnity.

5.1 If one or more of the representations and warranties contained in this
Agreement by a Party shall prove to be untrue in any respect, such Party shall
indemnify and hold harmless the other Parties from and against any and all
amounts paid by any or all of such indemnitees to third parties (including, but
not limited to, affiliates of such indemnified Parties) resulting from any such
untruth or inaccuracy or from any such failure of performance, including,
without limitation, any and all losses, claims, damages, liability, reasonable
attorneys' and accountants' fees and costs, court costs, costs of appeal and
other costs and expenses.

5.2 Any party that is entitled to an indemnification pursuant to this Section 5
(individually, an "Indemnitee" and collectively, the "lndemnitees") shall
promptly notify the indemnifying party (the "lndemnitor") in the event an
Indemnitee receives any summons or any other written official or unofficial
notice or threat of litigation alleging that they (or any party comprising the
Indemnitees) may be liable for any matter with respect to which the foregoing
indemnities relate. In the event litigation is instituted against any of the
lndemnitees with respect to the indemnified matter, the Indemnitor shall have
the right, within ten business days of having received such notice, to select
counsel which will represent each of the defendant lndemnitees in connection
with such litigation, provided that such counsel is reasonably acceptable to the
lndemnitees. In the event such counsel is not selected by the lndemnitor
pursuant to the preceding sentence, the lndemnitees shall have the right to
select their own counsel whose reasonable fees and expenses shall be paid or
reimbursed as required hereinabove by the lndemnitor, as its obligations may be
pursuant to the foregoing provisions of this Agreement.

The Indemnitor may pursue any litigation relating to any of the foregoing
indemnified matters to final determination by a court of competent jurisdiction,
and expressly reserves the right, at its sole discretion, to appeal from any
adverse judgment or order. Provided the Indemnitor is not in default of its
obligations hereunder, no Indemnitee shall have any right to settle without the
Indemnitor`s express written approval. The lndemnitees agree to cooperate with
the lndemnitor and the Indemnitor's counsel in connection with any such
litigation. In the event any Indemnitee breaches any of the provisions of this
Section, the obligations of the Indemnitor as to that lndemnitee (but not as any
other Indemnitee) shall automatically terminate.

6.

 Brokers. General Partner shall pay, and shall indemnify each of the NTCI
Parties from and against, all Claims arising from any brokerage or other fee or
commission payable or alleged to be payable in connection with the transactions
contemplated hereunder and/or under the Amendment.

7.

 Miscellaneous. All notices, demands, requests and other communications required
pursuant to the provisions of this Agreement ("Notice") shall be in writing and
shall be deemed to have been properly given or served for all purposes (i) if
sent by Federal Express or any other nationally recognized overnight carrier for
next business day delivery, on the first business day following deposit of such
Notice with such carrier, or (ii) if personally delivered, on the actual date of
delivery or (iii) if sent by certified mail, return receipt requested postage
prepaid, on the fifth (5th) business day following the date of mailing addressed
as follows:

7.1

If to Assignors:

c/o National Partnership Investments Corp.
6100 Center Drive, Suite 800

Los Angeles, CA 90045

Attention: Asset Management

Telephone: (310) 258-5100

with a copy to:

Peter H. Alpert, Esq.

9200 Sunset Boulevard, Suite 900

Los Angeles, CA 90069

Telephone: (310) 277-8300

7.2

If to Assignees:

James E. Lindsey

c/o Lindsey Management Co., Inc.

1200 East Joyce Boulevard, 6th Floor

Fayetteville, AR 72701

Telephone: (479) 521-6686

Walter L. Harber

c/a Lindsey Management Co., Inc.

1200 East Joyce Boulevard, 6th Floor

Fayetteville, AR 72701

Telephone: (479) 521-6686

 

Gary S. Cuozzo

c/o Lindsey Management Co., Inc.

1200 East Joyce Boulevard, 6th Floor

Fayetteville, AR 72701

Telephone: (479) 521-6686

Edward Calhoun

2522 Broadway Street

San Francisco, CA 94115

Telephone: (415) 531-4795

with a copy to:

D. Scott Rogerson

Lindsey Management Co., Inc.

1200 East Joyce Boulevard, 6th Floor

Fayetteville, AR 72701

Telephone: (479) 521-6686

7.3

If to General Partner:

Germantown Management Company, Inc.
1200 East Joyce Boulevard, 6th Floor
Fayetteville, AR 72701

Attention: James E. Lindsey, President
 Telephone: (479) 521-6686

Any of the Parties may designate a change of address by Notice in writing to the
other Parties. Whenever in this Agreement the giving of Notice by mail or
otherwise is required, the giving of such Notice may be waived in writing by the
person or persons entitled to receive such Notice.

 7.4 if any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws, such provision shall be fully
severable. This Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

 7.5 This Agreement may be signed in. any number of counterparts, each of which
shall be an original for all purposes, but all of which taken together shall
constitute only one agreement. The production of any executed counterpart of
this Agreement shall be sufficient for all purposes without producing or
accounting for any other counterpart thereof.

 7.6 This Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives and permitted successors and
assigns of the Parties hereto. This Agreement shall be interpreted in accordance
with the laws of the State of Arkansas.

7.7

Nothing herein shall be construed to be for the benefit of or enforceable by any
third party including, but not limited to any creditor of Assignors.

 7.8 The Parties shall execute and deliver such further instruments, including,
without limitation, an amendment to the Amended Partnership Agreement (the
"Amendment"), and do such further acts and things as may be required to carry
out the intent and purposes of this Agreement.

7.9

All article and section titles or captions contained in this Agreement are for
convenience only and shall not be deemed part of the text of this Agreement.

7.10 In the event that any court or arbitration proceedings is brought under or
in connection with this Agreement, the prevailing party in such proceeding
(whether at trial or on appeal) shall be entitled to recover from the other
party all costs, expenses, and reasonable attorneys' fees incident to any such
proceeding. The term "prevailing party" as used herein shall mean the party in
whose favor the final judgment or award is entered in any such judicial or
arbitration proceeding.

7.11 This Agreement, together with the Amendment, constitutes the sole agreement
of the Parties with respect to the matters herein, all prior oral or written
agreements being merged herein. This Agreement may only be modified by a writing
signed by all of the Parties hereto and time is of the essence of this
Agreement.

7.12 In interpreting this Agreement it shall be presumed that this Agreement was
jointly drafted and no presumption shall arise against any partner in the event
of any ambiguity.

[Signatures on following page]





IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
set forth above.

ASSIGNORS:

NATIONAL TAX CREDIT INVESTORS II,

 

a California limited partnership

     

By National Partnership Investments Corp.,

 

     a California corporation,

 

     General Partner

     

     By /s/Craig Gotthardt

 

        Its Vice President

     

NATIONAL TAX CREDIT, INC. II,

 

a California corporation

     

By /s/Craig Gotthardt

 

   Its Vice President

   

ASSIGNEES:

/s/James Lindsey

 

JAMES LINDSEY, an individual

     

/s/Walter L. Harber

 

WALTER L. HARBER, an individual

     

/s/Gary S. Cuozzo

 

GARY S. CUOZZO, an individual

     

/s/Edward D. Calhoun

 

EDWARD D. CALHOUN, an individual

   

GENERAL PARTNER:

GERMANTOWN MANAGEMENT COMPANY, INC.

 

an Arkansas corporation

     

By /s/James E. Lindsey

 

     James E. Lindsey

 

     Its President










